Citation Nr: 0625595	
Decision Date: 08/18/06    Archive Date: 08/24/06

DOCKET NO.  04-32 145	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently rated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Vella Camilleri, Associate Counsel

INTRODUCTION

The veteran served on active duty from May 1969 to May 1971.

This matter is now before the Board of Veterans' Appeals 
(Board) pursuant to a February 2004 rating decision by the 
Winston-Salem, North Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  Appeal to the Board was 
perfected.


FINDING OF FACT

The veteran's PTSD causes occupational and social impairment 
with reduced reliability and productivity, but does not cause 
occupational and social impairment with deficiencies in most 
areas, or total occupational and social impairment.  


CONCLUSION OF LAW

The criteria for the assignment of a 50 percent rating, and 
no higher, for PTSD have been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2005).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4 (2005).  Separate rating codes identify various 
disabilities.  38 C.F.R. Part 4.  In determining the current 
level of impairment, the disability must be considered in the 
context of the whole recorded history, including service 
medical records.  See generally 38 C.F.R. §§ 4.1, 4.2 (2005).  

Since the initiation of this appeal, the veteran has 
exhibited a marked decrease in functioning due to his PTSD.  
In a December 2003 statement, the veteran's wife indicates 
that the veteran has trouble sleeping, reporting that he will 
jump, jerk and talk out loud in an incoherent manner during 
sleep.  She also reports that the veteran does not watch news 
coverage or read newspaper accounts of the war, and also 
avoids watching war movies.  She states that the sound of 
airplanes seems to disturb him and that he occasionally gets 
into a quiet mood.  

The veteran underwent a VA compensation and pension (C&P) 
review examination for PTSD in January 2004.  He was 
cooperative and presented in casual clothing with good 
grooming and personal hygiene.  Eye contact was good, and 
mannerisms and facial expressions were within normal limits.  
Motor activity was normal and the quality of mood observed 
was euthymic with full affect.  The veteran reported that his 
PTSD primarily causes problems with sleeping and thinking.  
He stated that in the last six months, he had been waking up 
feeling nervous and about to cry approximately three to four 
times per week and as much as two to three times per night.  
The veteran reported that he was working full-time.  He 
indicated that his PTSD does not affect his job and that he 
is able to get along with others, although he does become 
irritable at times and will lose his temper.  He reported 
that his temper has gotten shorter and that anything can set 
him off, noting that he loses his temper as often as two or 
three times per week.  He denied ever getting into trouble at 
work due to a loss of temper and also denied that losing his 
temper had ever escalated into violence.  As for how his PTSD 
affects his thinking, the veteran described problems with his 
mind wandering off to Vietnam-related issues.  He indicated 
that if he keeps busy, he is able to control this to a 
certain degree, but not completely.  

The veteran was alert and oriented times four during the 
mental status examination.  He was up-front and a reliable 
informant; speech was normal with regard to productivity; 
tongue was expressive, flow normal; the veteran was 
understandable; thought processes were normal with regard to 
productivity and rate; style was goal-directed; and no 
delusions or hallucinations were noted or endorsed.  When 
asked specifically about his memory, the veteran indicated 
that he has some trouble remembering where he has placed 
things and remembering why he has gone to a room, but denied 
any major problems associated with this.  There was no 
evidence of any sort of cognitive impairment and no history 
of closed head injury in the past.  The veteran reported that 
he does have friendships, but stated that current symptoms of 
PTSD include avoidance of crowds and some startle responses, 
although this does not happen very often.  He also reported 
suffering from flashbacks, feeling on guard, feeling detached 
and estranged from others, and feeling numb.  The VA examiner 
found that the veteran was functioning at approximately the 
same level as during his July 2003 VA C&P examination, and 
that his symptoms might have improved somewhat since the last 
evaluation.  

In May 2005, the veteran testified that he had not missed any 
work due to his PTSD, but the situation at work was getting 
worse due to his sleep disorder and the fact that he finds 
himself dazing off at work.  He denied ever blowing up at 
people at work, indicating that he avoids everything that 
gets on his nerves in an effort not to blow up.  See hearing 
transcript.  

The marked decrease in the veteran's functioning due to his 
PTSD is most evident in the records provided by Dr. Branham, 
a private psychiatrist from whom the veteran has consistently 
received treatment since 2003.  These records in particular 
support the assignment of a 50 percent rating, but no higher, 
for PTSD.  While the veteran's intellect and orientation have 
remained intact, his affect is flat, judgment is poor, mood 
is dysphoric and sad, and concentration is problematic.  He 
has also appeared unkempt with bad grooming for appointments, 
his motor movement has become extremely slow, and his memory 
has become grossly impaired.  The veteran reported having an 
increasingly difficult time as far as panic is concerned, 
which is interfering with his work situation.  He also 
reports difficulty dealing with authority figures, as well as 
feeling hopeless, helpless and very frustrated.  See medical 
records dated between January 2004 and June 2006.  The most 
recent record contains a diagnosis of PTSD with concentration 
impairment, isolation, sleep pattern disturbance due to 
nightmares, severe interpersonal relationship problems and 
unemployability.  See June 2006 medical record.  

The preponderance of the evidence warrants the assignment of 
a 50 percent evaluation for PTSD.  The record shows that the 
veteran has suffered from occupational and social impairment 
with reduced reliability and productivity due to increasing 
feelings of panic; flattened affect; memory impairment (e.g. 
forgetting to complete tasks); impaired judgment; impaired 
thinking; and disturbances of motivation and mood, symptoms 
which more nearly approximate the criteria for a 50 percent 
evaluation.  The evidence of record does not support the 
assignment of a 70 or 100 percent evaluation due to 
occupational and social impairment with deficiencies in most 
areas (such as work, school, family relations, judgment, 
thinking or mood) or total occupational and social 
impairment, respectively.  See 38 C.F.R. § 4.7 (2005).  The 
veteran has been able to maintain full-time employment, 
albeit with some increasing difficulties due to sleep 
deprivation, panic, increasing physical demands, and dealing 
with authority figures.  In addition, the evidence suggests 
that the most problematic result of his PTSD is suffering 
from intense, vivid nightmares which result in him being very 
tired.  See e.g., June 2006 medical record from Dr. Branham.

Although, beginning in February 2005,  Dr. Branham did 
describe the veteran as unkempt and his grooming as not very 
good, neither Dr. Branham's notes nor the reports of VA 
examination document symptoms such as gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
or memory loss for names of close relatives, own occupation, 
or own name.  In addition, neither Dr. Branham's notes nor 
the reports of VA examination document symptoms such as 
suicidal ideation; obsessional rituals which interfere with 
routine activities; speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; spatial disorientation; or inability to 
establish and maintain effective relationships.  The veteran 
does have some neglect of personal hygiene described by Dr. 
Branham beginning in February 2005, but not noted on VA 
examination in 2003 or 2004; in fact, the veteran's grooming 
and personal hygiene were characterized as good in the report 
of the January 2004 VA examination.  Similarly, although Dr. 
Branham refers in June 2006 to panic that is "interfering 
with [the veteran's] work situation tremendously," he does 
not describe it as near-continuous or explain how it is 
affecting the veteran's ability to function independently, 
appropriately, and effectively.  The few symptoms that might 
support the assignment of a 70 percent rating, as described 
by Dr. Branham, do not more nearly approximate occupational 
and social impairment, with deficiencies in most areas, so as 
to support assignment of a 70 percent evaluation.  The Board 
also notes the marked discrepancy between the GAF scores of 
60 and 65, assigned by two different VA examiners in July 
2003 and January 2004, respectively, and the GAF scores 
ranging from a high of 45, in June and August 2003, to a low 
of 30, in March and June 2006, assigned by Dr. Branham.  
Although the GAF scores assigned by Dr. Branham would suggest 
that a higher rating should be considered, the symptoms 
described by Dr. Branham do not support the assignment of a 
rating higher than 50 percent.   

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Notice should be provided before the initial 
unfavorable AOJ decision on a claim.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

Prior to the issuance of the rating decision from which this 
appeal arises, the veteran was advised of the necessary 
evidence to substantiate his claim; that the RO would assist 
him in obtaining additional information and evidence; and of 
the responsibilities on both his part and VA's in developing 
the claim.  See December 2003 RO letter.  The veteran was 
later informed of the need to provide any evidence in his 
possession pertinent to the claim.  See August 2004 Statement 
of the Case (SOC).  As such, VA fulfilled its notification 
duties.  Quartuccio, 16 Vet. App. at 187.  It is acknowledged 
that the veteran was not provided with notice of regarding 
the effective date of an award prior to the initial grant of 
service connection for PTSD and the assignment of the initial 
rating.  There is no prejudice to the veteran in proceeding 
with the issuance of a final decision, however, as the 
service connection claim was substantiated over three years 
ago; the veteran has not disagreed with the effective date of 
the award and was subsequently given notice and an 
opportunity to provide information, evidence, and argument 
concerning a higher rating.  See Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  

VA also has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2005).  This duty has also been 
met, as the relevant private treatment records have been 
obtained and the veteran has been examined to determine the 
current level of his disability.  The record does not suggest 
the existence of additional, pertinent evidence that has not 
been obtained.

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.


ORDER

Entitlement to a 50 percent disability rating for PTSD is 
granted.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


